PER CURIAM.
Mr. John Joubert, through counsel, has now filed a motion to recall the mandates in cases numbered 94-3687/94-3849 and 96-2688. He also asks the court to stay his execution presently scheduled for July 17, 1996.
Mr. Joubert asserts that claims similar to those serving as the basis for his present requests are currently pending on petition for writ of certiorari before the Supreme Court. We are now informed, however, that the Supreme Court has denied relief on all such claims.
We, likewise, find these claims to be without merit. The motion to recall the mandates is overruled and the stay of execution is denied.